Citation Nr: 1827981	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-40 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to March 1987, with additional Army Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The most probative evidence supports the finding that the Veteran has a current diagnosis for tinnitus caused by or incurred during active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1131, 5103, 5103(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Complete service treatment records (STRs) from April 1979 to August 1990 have not been recovered by VA after several attempts to acquire such records.  An August 2012 E-mail correspondence confirms the Veteran's STRs were unable to be located.  Given the missing STRs, VA has a heightened duty to assist the Veteran in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).
Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).

The Veteran contends that he has tinnitus, which began during service due to acoustic trauma suffered while serving as a field artillery officer.  The objective medical evidence does not provide a positive diagnosis for tinnitus.  The Veteran was afforded two VA examinations in January 2013 and October 2014 to address hearing loss and tinnitus.  Both examinations failed to address that the Veteran had tinnitus after finding the results of the examination inconsistent.  The Board, however, acknowledges that the Veteran initially reported tinnitus had an onset in service in the April 2011 Statement in Support of Claim.  Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  See Dorland's Illustrated Medical Dictionary 1930 (32st ed. 2012).  Indeed, because of the inherently subjective nature of tinnitus, it is capable of lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds the Veteran's lay testimony competent and credible, and accordingly finds the Veteran has a current diagnosis for tinnitus. 

The Veteran contends his tinnitus was caused by his duties during active service.  The Veteran's military occupational specialty (MOS) in his DD Form 214 is listed as cannon field artillery officer, and therefore acoustic trauma is conceded.  In light of the missing STRs and inconclusive findings in the VA examinations, there is no compelling contrary evidence to the Veteran's credible and competent lay nexus evidence.  As tinnitus is capable of lay diagnosis, and the Veteran's MOS supports acoustic trauma, the Board finds the Veteran's tinnitus was caused by or incurred during active duty service.  Accordingly, service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


